

113 HR 3980 IH: Water Supply Permitting Coordination Act
U.S. House of Representatives
2014-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3980IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2014Mr. McClintock (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to coordinate Federal and State permitting processes related to the construction of new surface water storage projects on lands under the jurisdiction of the Secretary of the Interior and the Secretary of Agriculture and to designate the Bureau of Reclamation as the lead agency for permit processing, and for other purposes.1.Short titleThis Act may be cited as the Water Supply Permitting Coordination Act.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)BureauThe term Bureau means the Bureau of Reclamation.(3)Qualifying projectsThe term qualifying projects means new surface water storage projects constructed on lands administered by the Department of the Interior or the Department of Agriculture, exclusive of any easement, right-of-way, lease, or any private holding.(4)Cooperating agenciesThe term cooperating agency means a Federal agency with jurisdiction over a review, analysis, opinion, statement, permit, license, or other approval or decision required for a qualifying project under applicable Federal laws and regulations, or a State agency subject to section 3(c).3.Establishment of lead agency and cooperating agencies(a)Establishment of Lead AgencyThe Bureau of Reclamation is established as the lead agency for purposes of coordinating all reviews, analyses, opinions, statements, permits, licenses, or other approvals or decisions required under Federal law to construct qualifying projects.(b)Identification and Establishment of Cooperating AgenciesThe Commissioner of the Bureau shall—(1)identify, as early as practicable upon receipt of an application for a qualifying project, any Federal agency that may have jurisdiction over a review, analysis, opinion, statement, permit, license, approval, or decision required for a qualifying project under applicable Federal laws and regulations; and(2)notify any such agency, within a reasonable timeframe, that the agency has been designated as a cooperating agency in regards to the qualifying project unless that agency responds to the Bureau in writing, within a timeframe set forth by the Bureau, notifying the Bureau that the agency—(A)has no jurisdiction or authority with respect to the qualifying project;(B)has no expertise or information relevant to the qualifying project or any review, analysis, opinion, statement, permit, license, or other approval or decision associated therewith; or(C)does not intend to submit comments on the qualifying project or conduct any review of such a project or make any decision with respect to such project in a manner other than in cooperation with the Bureau.(c)State AuthorityA State in which a qualifying project is being considered may choose, consistent with State law—(1)to participate as a cooperating agency; and(2)to make subject to the processes of this Act all State agencies that—(A)have jurisdiction over the qualifying project;(B)are required to conduct or issue a review, analysis, or opinion for the qualifying project; or(C)are required to make a determination on issuing a permit, license, or approval for the water resource project.4.Bureau responsibilities(a)In generalThe principal responsibilities of the Bureau under this Act are to—(1)serve as the point of contact for applicants, State agencies, Indian tribes, and others regarding proposed projects;(2)coordinate preparation of unified environmental documentation that will serve as the basis for all Federal decisions necessary to authorize the use of Federal lands for qualifying projects; and(3)coordinate all Federal agency reviews necessary for project development and construction of qualifying projects.(b)Coordination processThe Bureau shall have the following coordination responsibilities:(1)Pre-application coordinationNotify cooperating agencies of proposed qualifying projects not later than 30 days after receipt of a proposal and facilitate a preapplication meeting for prospective applicants, relevant Federal and State agencies, and Indian tribes to—(A)explain applicable processes, data requirements, and applicant submissions necessary to complete the required Federal agency reviews within the time frame established; and(B)establish the schedule for the qualifying project.(2)Consultation with cooperating agenciesConsult with the cooperating agencies throughout the Federal agency review process, identify and obtain relevant data in a timely manner, and set necessary deadlines for cooperating agencies.(3)ScheduleWork with the qualifying project applicant and cooperating agencies to establish a project schedule. In establishing the schedule, the Bureau shall consider, among other factors—(A)the responsibilities of cooperating agencies under applicable laws and regulations;(B)the resources available to the cooperating agencies and the non-Federal qualifying project sponsor, as applicable;(C)the overall size and complexity of the qualifying project;(D)the overall schedule for and cost of the qualifying project; and(E)the sensitivity of the natural and historic resources that may be affected by the qualifying project.(4)Environmental compliancePrepare a unified environmental review document for each qualifying project application, incorporating a single environmental record on which all cooperating agencies with authority to issue approvals for a given qualifying project shall base project approval decisions. Help ensure that cooperating agencies make necessary decisions, within their respective authorities, regarding Federal approvals in accordance with the following timelines:(A)Not later than one year after acceptance of a completed project application when an environmental assessment and finding of no significant impact is determined to be the appropriate level of review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(B)Not later than one year and 30 days after the close of the public comment period for a draft environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), when an environmental impact statement is required under the same.(5)Consolidated administrative recordMaintain a consolidated administrative record of the information assembled and used by the cooperating agencies as the basis for agency decisions.(6)Project data recordsTo the extent practicable and consistent with Federal law, ensure that all project data is submitted and maintained in generally accessible electronic format, compile, and where authorized under existing law, make available such project data to cooperating agencies, the qualifying project applicant, and to the public.(7)Project managerAppoint a project manager for each qualifying project. The project manager shall have authority to oversee the project and to facilitate the issuance of the relevant final authorizing documents, and shall be responsible for ensuring fulfillment of all Bureau responsibilities set forth in this section and all cooperating agency responsibilities under section 5.5.Cooperating agency responsibilities(a)Adherence to Bureau ScheduleUpon notification of an application for a qualifying project, all cooperating agencies shall submit to the Bureau a timeframe under which the cooperating agency reasonably considers it will be able to complete its authorizing responsibilities. The Bureau shall use the timeframe submitted under this subsection to establish the project schedule under section 4, and the cooperating agencies shall adhere to the project schedule established by the Bureau.(b)Environmental RecordCooperating agencies shall submit to the Bureau all environmental review material produced or compiled in the course of carrying out activities required under Federal law consistent with the project schedule established by the Bureau.(c)Data SubmissionTo the extent practicable and consistent with Federal law, the cooperating agencies shall submit all relevant project data to the Bureau in a generally accessible electronic format subject to the project schedule set forth by the Bureau.6.Funding to process permits(a)In generalThe Secretary, after public notice in accordance with the Administrative Procedures Act (5 U.S.C. 553), may accept and expend funds contributed by a non-Federal public entity to expedite the evaluation of a permit of that entity related to a qualifying project or activity for a public purpose under the jurisdiction of the Department of the Interior.(b)Effect on permitting(1)In generalIn carrying out this section, the Secretary shall ensure that the use of funds accepted under subsection (a) will not impact impartial decisionmaking with respect to permits, either substantively or procedurally.(2)Evaluation of permitsIn carrying out this section, the Secretary shall ensure that the evaluation of permits carried out using funds accepted under this section shall—(A)be reviewed by the Regional Director of the Bureau of Reclamation, or the Regional Director’s designee, of the region in which the qualifying project or activity is located; and(B)use the same procedures for decisions that would otherwise be required for the evaluation of permits for similar projects or activities not carried out using funds authorized under this section.(3)Impartial decisionmakingIn carrying out this section, the Secretary and the cooperating agencies receiving funds under this section for qualifying projects shall ensure that the use of the funds accepted under this section for such projects shall not—(A)impact impartial decisionmaking with respect to the issuance of permits, either substantively or procedurally; or(B)diminish, modify, or otherwise affect the statutory or regulatory authorities of such agencies.(c)Limitation on use of fundsNone of the funds accepted under this section shall be used to carry out a review of the evaluation of permits required under subsection (b)(2)(A).(d)Public availabilityThe Secretary shall ensure that all final permit decisions carried out using funds authorized under this section are made available to the public, including on the Internet.